Citation Nr: 9901962	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for chest pain due to 
undiagnosed illness.

Entitlement to service connection for muscle pain due to 
undiagnosed illness.

Entitlement to service connection for hearing loss 
disability.

Entitlement to service connection for fatigue due to 
undiagnosed illness.

Entitlement to service connection for loss of appetite due to 
undiagnosed illness.

Entitlement to service connection for weight loss due to 
undiagnosed illness.

Entitlement to service connection for headaches.

Entitlement to service connection for psychiatric disability, 
manifested by stress and nervousness.

Entitlement to service connection for sleep problems due to 
undiagnosed illness.

Entitlement to service connection for memory loss due to 
undiagnosed illness.

Entitlement to a permanent and total disability rating for 
pension purposes.



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1989 through May 1992 
and from October 1996 through September 1998.  During part of 
that time, he served in Southwest Asia.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In his appeal (VA Form 9, received in January 1998), the 
veteran raised contentions to the effect that service 
connection is warranted for a skin rash.  That issue has not 
been developed or certified for appeal; and, therefore, it is 
referred to the RO for appropriate action.


REMAND

The veteran submitted his claim of entitlement to service 
connection for the disabilities on appeal in 1997.  During 
that time, he was on an unauthorized absence from his second 
period of service.  

In June 1997, the veteran was examined by VA.  Following a 
general medical examination, the diagnoses were headaches, 
consistent with tension type; musculoskeletal chest pain; 
hypersomnolence; tremor of the right upper extremity with 
otherwise normal muscle tone and normal gait; dysuria and 
urinary hesitancy.  Following a psychiatric examination, the 
veteran was found to have major depression with psychotic 
features; generalized anxiety disorder; and a personality 
disorder, not otherwise specified.  Axis III diagnoses were 
headaches, fatigue, insomnia, chest pain, stomach cramps, and 
a gunshot wound of the left shoulder.  

Medical evidence on file at the time of the ROs September 
1997 decision consisted of an incomplete set of the veterans 
service medical records, dated from March 1989 through 
October 1996 and the report of the June 1997 VA examination.

In its September 1997 denial of entitlement to a permanent 
and total disability rating for pension purposes, it does not 
appear that the RO considered the veterans urologic problems 
or the residuals of a shell fragment wound of the left 
shoulder.

On September 21, 1998, the veteran had a video conference 
hearing before the undersigned.  The veteran was not 
represented.  

The claims folder contains VA Form 21-22, in which the 
veteran designated the Oklahoma Department of Veterans 
Affairs (ODVA) as his representative.  The date of the 
appointment was indicated as September 14, 1998, and was 
received at ODVA on September 21, 1998.  The form was 
received at the RO on September 25, 1998.  

During his hearing, the veteran submitted copies of many 
medical records from his second period of active duty.  He 
waived his right to have those records reviewed by the RO.  
38 C.F.R. § 20.1304 (1998).

The service medical records submitted at the veterans 
hearing show that he was released from his second period of 
active duty due to schizophrenia, paranoid type.

In October 1998, additional service medical records for the 
veteran, including some service medical records which had not 
been submitted previously, were received at the RO from VA 
Records Management Center, St. Louis, Missouri.  The veteran 
did not waive his right to have those records reviewed by the 
RO.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should submit the veterans 
claims folder to the veterans 
representative for review and comment.

2.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
chest pain due to undiagnosed illness; 
muscle pain due to undiagnosed illness; 
hearing loss disability; fatigue due to 
undiagnosed illness; loss of appetite due 
to undiagnosed illness; weight loss due 
to undiagnosed illness; headaches; 
psychiatric disability, manifested by 
stress and nervousness; sleep problems 
due to undiagnosed illness; or memory 
loss due to undiagnosed illness; or to 
the issue of entitlement to a total 
rating due to unemployability caused by 
service-connected disability.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should request that the veteran also 
provide any additional relevant medical 
records he may possess.  

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a psychiatric examination to 
determine the nature, extent, and 
etiology any psychiatric disability found 
to be present.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should psychiatric disability 
be found, the examiner should render as 
opinion as to whether it is at least as 
likely as not related to the veterans 
schizophrenia in service or to major 
depression with psychotic features or 
generalized anxiety disorder diagnosed 
during service.  All opinions must be 
supported by clear and complete 
rationale.

4.  The RO should also schedule the 
veteran for an examination by a physician 
with appropriate expertise to determine 
the nature and extent of a urologic 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  Should urologic 
disability be found, the examiner should 
render an opinion as to the impact of 
that disability on the veterans ability 
to perform all forms of substantially 
gainful employment, e.g., sedentary work, 
light manual labor, or heavy labor.  All 
opinions must supported by clear and 
complete rationale. 

5.  The RO should also schedule the 
veteran for an examination by a physician 
with appropriate expertise to determine 
the nature and extent of any left 
shoulder disability found to be present.  
All indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  Should left 
shoulder disability be found, the 
examiner should render an opinion as to 
the impact of that disability on the 
veterans ability to perform all forms of 
substantially gainful employment, e.g., 
sedentary work, light manual labor, heavy 
labor.  All opinions must supported by 
clear and complete rationale. 

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
service connection for chest pain due to 
undiagnosed illness; muscle pain due to 
undiagnosed illness; hearing loss 
disability; fatigue due to undiagnosed 
illness; loss of appetite due to 
undiagnosed illness; weight loss due to 
undiagnosed illness; headaches; 
psychiatric disability, manifested by 
stress and nervousness; sleep problems 
due to undiagnosed illness; and memory 
loss due to undiagnosed illness.  The RO 
should also readjudicate the issue of 
entitlement to a permanent and total 
disability rating for pension purposes.  

7.  In readjudicating the issue of 
entitlement to a permanent and total 
disability rating for pension purposes, 
the RO should ensure that the following 
steps are performed:

a.  The RO must assign a rating to 
each of the veteran's disabilities 
in accordance with the Schedule for 
Rating Disabilities.  38 C.F.R. 
Part 4 (1998); Roberts v. Derwinski, 
2 Vet. App. 387 (1992).  All ratings 
should then be combined under 38 
C.F.R. § 4.25 (1998).

b.  The RO should then consider 
whether the "average person" test is 
applicable. 38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. § 4.15 
(1998); Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992).

c.  If pension benefits remain 
denied, the RO should then consider 
whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1998) and the permanency 
requirement under 38 C.F.R. § 4.17 
(1998) are met; and, if so, whether 
the veteran is unemployable as a 
result of what the Court has 
referred to as "lifetime" 
disabilities. Brown, 2 Vet. App. at 
447.

d.  If pension benefits still remain 
denied, and the veteran has not been 
found to meet the percentage 
requirements under 38 C.F.R. § 4.16 
(1998), the RO should consider 
whether he nevertheless meets the 
criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (1998).

e.  In arriving at its decision on 
pension benefits, the RO must report 
any disabilities which it determines 
are not ratable for pension 
purposes, because they are due to 
the veteran's own willful 
misconduct.  Reasons and bases 
supporting any such conclusion(s) 
must be set forth.

8.  If the benefits sought on appeal are 
not granted to the veterans 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.



		
	HAROLD A. BEACH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
